Citation Nr: 0831480	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss prior to April 22, 2004.  

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for service-connected bilateral hearing loss for 
the period beginning April 22, 2004.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected bilateral hearing loss for 
the period beginning February 6, 2006.

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected bilateral hearing loss for 
the period beginning March 24, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was previously before the Board in October 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In an April 2008 rating decision, the RO granted entitlement 
to service connection for left ear hearing loss and assigned 
the veteran evaluations of 50 percent disabling for the 
period beginning April 22, 2004; 20 percent disabling for the 
period beginning February 6, 2006; and 30 percent disabling 
for the period beginning March 24, 2008 for service-connected 
bilateral hearing loss.  Because the increase in the 
evaluation of the veteran's bilateral hearing loss disability 
does not represent the maximum rating available for the 
condition, the veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran's 
service-connected hearing loss warranted a compensable 
evaluation at any time during the year prior to April 22, 
2004.

2.  Prior to February 6, 2006, the veteran's service-
connected bilateral hearing loss was manifested by level IX 
hearing in his right ear and level VIII hearing in his left 
ear.

3.  The results of VA audiometric tests conducted on February 
6, 2006 show that the veteran had level VI hearing in his 
right ear and level V hearing in his left ear.

4.  The results of VA audiometric tests conducted on March 
24, 2008 show that the veteran had level VII hearing in his 
right ear and level VI hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected hearing loss, for the period of one year 
prior to April 22, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating in excess of 50 
percent for bilateral hearing loss, for the period beginning 
April 22, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2007).

3.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss, for the period beginning 
February 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2007).

4.  The criteria for a disability rating in excess of 30 
percent for bilateral hearing loss, for the period beginning 
March 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

The Board notes that if an increase in disability occurred 
within one-year prior to the claim for an increased 
evaluation, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Board notes that the Court has held that neither 38 
U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in the 
context of the assignment of a staged rating by the Board 
where the veteran's disability rating is not reduced, for any 
period of time, to a level below what was in effect when the 
matter was appealed to the Board.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

A. Prior to April 22, 2004

On April 22, 2004 the veteran's representative filed a claim 
of entitlement to a compensable evaluation for service 
connected right ear hearing loss and entitlement to service 
connection for left ear hearing loss.  As noted above, if an 
increase in disability occurred within one-year prior to the 
claim for an increased evaluation, the increase is effective 
as of the date the increase was "factually ascertainable."  
Therefore, the Board has considered the veteran's medical 
records for the year prior to April 22, 2004.

In February 2002, the veteran was afforded a VA Compensation 
and Pension (C&P) audiological examination, which revealed 
pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
85
85
LEFT
75
75
75
70

Pure tone threshold levels averaged 84 decibels for the right 
ear and 74 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 62 percent in his 
right ear and 74 percent in his left ear.  The results 
represent an exceptional pattern of hearing loss in both 
ears.  See 38 C.F.R. § 4.86(a).  

Pursuant to 38 C.F.R. § 3.383(a), compensation is payable for 
the combinations of service-connected and nonservice-
connected disabilities as if both disabilities were service 
connected, provided the nonservice-connected disability is 
not the result of willful misconduct.  Hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability that meets the 
provisions of § 3.385 merits consideration of hearing loss of 
both ears.  38 C.F.R. § 3.383(a).  In this case, the 
veteran's then nonservice-connected hearing loss met the 
requirements of 38 C.F.R. § 3.383(a).  

Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I subject to the provisions of 
§ 3.383.  

Under Table VI, the examination results of the right ear 
correspond to level VIII hearing loss.  Under Table VIa the 
examination results of the right ear correspond to level VIII 
hearing loss.  Applying 38 C.F.R. § 4.85(f), the hearing loss 
in the then nonservice-connected left ear is assigned level I 
hearing loss.  The intersection point for the two levels for 
both ears under Table VII shows that the veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

A rating decision of April 2002 denied a compensable rating 
for right ear hearing loss and that determination was not 
appealed.  There are no other audiological examinations of 
record thereafter until July 2004.  

In private physician letter, dated in March 2004, Dr. D.H. 
indicated that the veteran suffered from severe hearing loss 
in the primary upper speech frequencies.  However, no 
objective audiological data was associated with Dr. D.H.'s 
opinion.

B. Beginning April 22, 2004

In July 2004, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
80
85
LEFT
65
70
70
80

Pure tone threshold levels averaged 76 decibels for the right 
ear and 71 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 50 percent in his 
right ear and 52 percent in his left ear.  The results 
represent an exceptional pattern of hearing loss in both 
ears.  See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated under Table VI or VIa, whichever results in the 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level IX hearing loss.  Under Table VIa the 
examination results of the right ear correspond to level VI 
hearing loss.  Under Table VI, the examination results of the 
left ear correspond to level VIII hearing loss.  Under Table 
VIa the examination results of the left ear correspond to 
level VI hearing loss.  The intersection point for the higher 
of the two levels for both ears under Table VII shows that 
the veteran's hearing loss warranted a 50 percent evaluation 
under Diagnostic Code 6100.

In light of the level IX right ear hearing loss and level 
VIII left ear hearing loss that was demonstrated upon VA 
audiological examination in July 2004, a rating in excess of 
50 percent disabling beginning April 22, 2004 is not 
warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 50 percent for service connection bilateral hearing 
loss beginning April 22, 2004, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Beginning February 6, 2006

On February 6, 2006, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
80
80
80
LEFT
65
65
70
75

Pure tone threshold levels averaged 76 decibels for the right 
ear and 69 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in his 
right ear and 80 percent in his left ear.  The results 
represent an exceptional pattern of hearing loss in both 
ears.  See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated under Table VI or VIa, whichever results in the 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level V hearing loss.  Under Table VIa the 
examination results of the right ear correspond to level VI 
hearing loss.  Under Table VI, the examination results of the 
left ear correspond to level IV hearing loss.  Under Table 
VIa the examination results of the left ear correspond to 
level V hearing loss.  The intersection point for the higher 
of the two levels for both ears under Table VII shows that 
the veteran's hearing loss warranted a 20 percent evaluation 
under Diagnostic Code 6100.

In light of the level VI right ear hearing loss and level V 
left ear hearing loss that was demonstrated upon VA 
audiological examination in February 6, 2006, a rating in 
excess of 20 percent disabling for the period beginning 
February 6, 2006 is not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent for service connection bilateral hearing 
loss beginning February 6, 2006, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Beginning March 24, 2008

On March 24, 2008, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
80
80
85
LEFT
65
70
70
80

Pure tone threshold levels averaged 78 decibels for the right 
ear and 71 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 70 percent in his 
right ear and 70 percent in his left ear.  The results 
represent an exceptional pattern of hearing loss in both 
ears.  See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated under Table VI or VIa, whichever results in the 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level VI hearing loss.  Under Table VIa the 
examination results of the right ear correspond to level VII 
hearing loss.  Under Table VI, the examination results of the 
left ear correspond to level VI hearing loss.  Under Table 
VIa the examination results of the left ear correspond to 
level VI hearing loss.  The intersection point for the higher 
of the two levels for both ears under Table VII shows that 
the veteran's hearing loss warranted a 30 percent evaluation 
under Diagnostic Code 6100.

In light of the level VII right ear hearing loss and level VI 
left ear hearing loss that was demonstrated upon VA 
audiological examination in March 24, 2008, a rating in 
excess of 30 percent disabling for the period beginning March 
24, 2008 is not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent for service connection bilateral hearing 
loss beginning March 24, 2008, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the July 2004 and February 2006 C&P 
examinations were conducted before the examination worksheets 
were revised to include the effects of hearing loss 
disability on occupational functioning and daily life.  The 
veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994)(finding 
that lay testimony is competent when it regards features or 
symptoms of injury or illness).  The examiner noted in the 
July 2004 examination report that the veteran reported 
difficulty following group conversations and listening to the 
telephone.  The examiner noted in the February 2006 
examination report that the veteran reported having 
difficulty following either one-to-one or group 
conversations, and problems listening to the television and 
telephone.  The examiner noted in the March 2008 examination 
report that the veteran reported having difficulty following 
either one-to-one or group conversations, and problems 
following telephone conversations.  Thus, the examination 
reports did include information concerning how the veteran's 
hearing loss affects his daily functioning.  However, the 
evidence does not show that the veteran's difficulty hearing 
has resulted in marked interference with employment nor has 
the veteran demonstrated any prejudice caused by a deficiency 
in the examination.



II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,373 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in a May 2004 VCAA letter that he 
could submit evidence showing his service-connected hearing 
loss had increased in severity.  The veteran was informed 
that evidence of an increase in severity could be submitted 
in the form of statements from his doctor containing physical 
and clinical findings, the results of laboratory tests or x-
rays, and lay statements from individuals who could describe 
the manner in which the disability had become worse.  The 
veteran was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.

Subsequently, after the initial AOJ decision, in a letter 
dated in February 2008 the veteran was again notified of the 
above information and that the veteran may submit medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life and that should an 
increase in disability be found a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Here, the VCAA duty to notify was not fully satisfied as 
notice concerning the test requirements to substantiate an 
increased rating for hearing loss were not provided.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted because the appellant was informed of 
the specific criteria for an increased rating for service-
connected hearing loss in the statement of the case, dated in 
August 2006.  From this statement of the case as well as the 
other notices that were provided, the veteran can be 
reasonably expected to understand what was needed to 
substantiate his claim of entitlement to an increased rating 
for hearing loss.  The appellant was thereafter provided a 
period of time to respond and, therefore, had a meaningful 
opportunity to participate effectively in the process of his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

Lastly, the Board notes, as discussed above, that because a 
noncompensable evaluation was in effect for right ear hearing 
loss at the time the veteran's claim was appealed to the 
Board, the Board finds that VCAA notice pursuant to 38 C.F.R. 
§ 3.105(e) is not required and the veteran was not prejudiced 
by the failure to provide any such notice.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated July 1990 to August 2006.  The veteran 
submitted a private treatment letter from Dr. D.H., dated in 
April 2004.  The appellant was afforded VA medical 
examinations in July 2004, February 2006, and March 2008.  
The Board notes that in a letter dated in February 2008 the 
veteran was asked to identify any other medical records that 
may be relevant to his claim.  The veteran has not responded 
to this request.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss prior to April 22, 2004, is denied.

Entitlement to an evaluation in excess of 50 percent 
disabling for service-connected bilateral hearing loss for 
the period beginning April 22, 2004 is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected bilateral hearing loss for 
the period beginning February 6, 2006 is denied.

Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected bilateral hearing loss for 
the period beginning March 24, 2008 is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


